Citation Nr: 1416133	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  09-40 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a lung disorder, to include pneumothorax, to include as due to herbicide, mustard gas, asbestos, and radiation exposure.

2.  Entitlement to service connection for a skin disorder, to include as due to herbicide, mustard gas, asbestos, and radiation exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Gladney, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1978 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of the Veteran's representative's March 2014 Written Brief Presentation, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

In April 2010, the Veteran submitted claims of entitlement to nonservice-connected pension and entitlement to service connection for right shoulder rotator cuff, toe and feet pain, a disorder of the knee joints, a disorder of the arm joints, lower back pain, neck pain, ankle pain, eye pain, headaches, alcohol disease, and high blood pressure; however, such claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran contends that he has a lung disorder, to include pneumothorax, and a skin disorder as a result of his military service, to include as due to herbicide, mustard gas, asbestos, and radiation exposure.  He contends that he was exposed to herbicides in Korea, Panama, and the United States, and that he was exposed to asbestos and mustard gas by breathing, skin, and pores.  He further asserts that he was exposed to radiation via atmospheric testing and "other" methods.    

The Board finds that a remand is necessary in order to obtain the Veteran's service personnel records.  In this regard, the October 2007 rating decision and August 2009 statement of the case noted that such records were part of the evidence considered and specifically reported that such showed service in Korea beginning in 1978.  However, such records are not contained in the claims file.  Therefore, a remand to obtain the Veteran's service personnel records is necessary.  

Additionally, the Board finds that the Veteran should be afforded a VA examination so as to determine the current nature and etiology of his claimed lung and skin disorders.  While the Veteran's alleged in-service exposure to herbicides, mustard gas, asbestos, and radiation has not been verified, his service treatment records reflect treatment for skin and chest complaints.  Specifically, in April 1981, the Veteran complained of a rash on his neck for a week.  The impression was rule out mild poison oak versus sweat rash.  Additionally, he was treated for chest colds in October 1978, May 1979, and July 1980, and complained of chest pains in June 1979.  Moreover, lay statements from the Veteran's friends and his cousin received in April 2008 and May 2008 reflect their recollections that the Veteran would experience breathing difficulty, shortness of breath, skin irritation, and itching while on leave during his military service.  VA treatment records dated in 2007 reflect diagnoses of pneumothorax, pruritic disorder not otherwise specified, and skin disorder not elsewhere classified.  Therefore, in light of the Veteran's in-service complaints and treatment as well as the lay statements testifying to relevant symptoms during such service, and his current diagnoses of lung and skin disorders, he should be afforded a VA examination so as to determine the current nature and etiology of such disorders. 

Finally, as noted in the Veteran's most recent claim submitted in April 2010, he receives medical treatment through the Shreveport, Louisiana, VA facility.  The most recent treatment records from such facility of record are dated in September 2007.  Therefore, while on remand, records from such facility dated from September 2007 to the present should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel records from any appropriate source.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e). 

2.  Obtain all VA treatment records from the Shreveport VA facility dated from September 2007 to the present pertaining to the Veteran's claimed lung and skin disorders.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his claimed lung and skin disorders. The claims file, to include a copy of this Remand, must be made available to, and be reviewed by, the examiner. Any indicated evaluations, studies, and tests should be conducted.

Lung Disorder

(A)  The examiner should identify all currently diagnosed lung disorders.

(B)  For each currently diagnosed lung disorder, the examiner should offer an opinion as to whether it is at least as likely as not that such began during service or is otherwise causally related to any incident of service, to include the Veteran's in-service treatment for chest colds and complaints of chest pain.  In offering such opinion, the examiner should consider the lay statements from the Veteran's friends and cousin indicating that the Veteran experienced breathing difficulty and shortness of breath while on leave during his military service.

Skin Disorder

(A) The examiner should identify all currently diagnosed skin disorders.

(B)  For each currently diagnosed skin disorder, the examiner should offer an opinion as to whether it is at least as likely as not that such began during service or is otherwise causally related to any incident of service, to include the Veteran's in-service treatment for mild poison oak versus sweat rash based on his complaints of a rash on his neck for a week.  In offering such opinion, the examiner should consider the lay statements from the Veteran's friends and cousin indicating that the Veteran experienced skin irritation and itching while on leave during his military service.

In offering any opinion, the examiner must consider the full record, to include the Veteran's service treatment records and lay statements regarding alleged in-service symptoms of lung and/or skin disorders.  The rationale for any opinion offered should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be re-adjudicated based on the entirety of the record.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



